                Case 1:17-cv-01894-RJS Document 105 Filed 12/01/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 JOSEPH HAYDEN,

                                Plaintiff,

          -v-
                                                              No. 17-cv-1894 (RJS)
 CITY OF NEW YORK, NYPD OFFICER                                     ORDER
 AHMED ABDALLA, and NYPD OFFICER
 ADAM KOTOWSKI,

                                Defendants.

RICHARD J. SULLIVAN, Circuit Judge:

         The Court scheduled a jury trial in this matter to begin on May 10, 2021. (Doc. No. 103). The

Court is now in receipt of a motion to adjourn from defense counsel. (Doc. No. 104). IT IS

HEREBY ORDERED THAT a jury trial will begin on June 28, 2021 at the Daniel Patrick Moynihan

Courthouse, 500 Pearl Street, New York, NY 10007.

SO ORDERED.

Dated:            December 1, 2020
                  New York, New York
                                                    ___________________________
                                                    RICHARD J. SULLIVAN
                                                    UNITED STATES CIRCUIT JUDGE
                                                    Sitting by Designation
